Reasons for Allowance
Claims 1-21 and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art, US 2012/0110944 to Hess, discloses the combination of a set of decking boards and a connecting device but fails to disclose wherein an extension of the second lip in a transverse direction is larger than an extension of the first lip in said transverse direction of the decking board. Instead, the lips of Hess have the same extension. Modifying the lips of Hess to be of different lengths as suggested in the prior art of record would compromise the gap 3 critical to the functionality of the prior art of Hess and there is no motivation to do so with the invention of Hess. Ting, US 4,316,351 discloses a set of construction panels for a wall having lips of differing extensions as claimed but does not disclose decking boards and also fails to disclose the claimed horizontal spaces between lips. As such, it is found that the claimed invention is not reasonably suggested nor anticipated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633